PER CURIAM.
Following the March 6, 1997 stabbing death of his roommate, appellant, James Cox, was convicted of manslaughter and sentenced under the 1995 sentencing guidelines. Cox challenges both his conviction, alleging improper prosecutorial comments during closing arguments, and his 1995 guidelines sentence. We affirm Cox’s conviction without further comment, writing only to address the sentencing issue.
Appellant argues that he should have been sentenced under the 1994 guidelines as the 1995 guidelines have been found unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). As correctly conceded by the State, the sentence requires reversal. See Trapp v. State, 760 So.2d 924, 928 (Fla.2000) (holding that persons challenging a sentence imposed under the 1995 sentencing guidelines have standing to do so if the relevant criminal offense occurred on or after October 1, 1995, and before May 25, 1997). Therefore, we reverse Cox’s sentence and remand for re-sentencing.
REVERSED and REMANDED.
STEVENSON, GROSS and HAZOURI, JJ., concur.